BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00045-CV

  The Villas of Mount Pleasant, LLC d/b/a Greenhill Villas, f/d/b/a Villas of Mount
            Pleasant, Mt. Pleasant Operators, LLC, and Lloyd Douglas

                                            v.

  Kyle King, Individually and as Administrator of the Estate of Marilou Whatley
  King, Deceased, and on behalf of the Wrongful Death Beneficiaries of Marilou
                                  Whatley King

         (No. 37,338 IN 276TH DISTRICT COURT OF TITUS COUNTY)
TYPE OF FEE               CHARGES PAID       BY
MOTION FEE                         $10.00   E-PAID     ANNA SCOTT
MOTION FEE                         $10.00   E-PAID     ANNA SCOTT
REPORTER'S RECORD                 $306.00   UNKNOWN    JACKSON WALKER, LLP
CLERK'S RECORD                    $124.00   UNKNOWN    JACKSON WALKER, LLP
SUPREME COURT CHAPTER 51 FEE       $50.00   E-PAID     ANNA SCOTT
INDIGENT                           $25.00   E-PAID     ANNA SCOTT
FILING                            $100.00   E-PAID     ANNA SCOTT
STATEWIDE EFILING FEE              $20.00   E-PAID     ANNA SCOTT


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      March 20, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy